 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          ARMANDO BELTRAN PRADO,                       CASE NO. C18-1307JLR

11                               Petitioner,             ORDER ADOPTING REPORT
                   v.                                    AND RECOMMENDATION
12
            KIRSTJEN M. NIELSEN, et al.,
13
                                 Respondents.
14

15                                   I.    INTRODUCTION

16          Before the court is the Report and Recommendation of United States Magistrate

17   Judge James P. Donohue (R&R (Dkt. # 15)), and Respondents’ and Petitioner’s

18   objections thereto (Resp’t Obj. (Dkt. # 20); Pet’r Obj. (Dkt. # 21)). Having carefully

19   reviewed the foregoing, along with all other relevant documents and the governing law,

20   the court ADOPTS the Report and Recommendation (Dkt. # 15) and DISMISSES

21   Petitioner’s action with prejudice.

22   //


     ORDER - 1
 1                             II.   STANDARD OF REVIEW

 2          A district court has jurisdiction to review a Magistrate Judge’s report and

 3   recommendation on dispositive matters. See Fed. R. Civ. P. 72(b). “The district judge

 4   must determine de novo any part of the magistrate judge’s disposition that has been

 5   properly objected to.” Id. “A judge of the court may accept, reject, or modify, in whole

 6   or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

 7   636(b)(1). The court reviews de novo those portions of the report and recommendation

 8   to which specific written objection is made. United States v. Reyna-Tapia, 328 F.3d

 9   1114, 1121 (9th Cir. 2003) (en banc). “The statute makes it clear that the district judge

10   must review the magistrate judge’s findings and recommendations de novo if objection is

11   made, but not otherwise.” Id. When no objections are filed, the court need not review de

12   novo the report and recommendation. Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th

13   Cir. 2005).

14                                   III.   DISCUSSION

15          Respondents object to the Report and Recommendation’s finding that the court

16   has subject matter jurisdiction to consider a stay of Petitioner’s removal pending a

17   resolution of Petitioner’s motion to reopen his removal proceedings. (See generally

18   Resp’t Obj.) Petitioner objects to the Report and Recommendation’s finding that

19   Petitioner’s procedural due process rights were not violated. (Pet’r Obj. at 3-14.)

20          Neither Respondents’ nor Petitioner’s objections raise any novel issues that were

21   not addressed by Magistrate Judge Donohue’s Report and Recommendation. (See

22   generally R&R.) Moreover, the court has thoroughly examined the record before it and


     ORDER - 2
 1   finds Magistrate Judge Donohue’s reasoning persuasive in light of that record.

 2   Respondents and Petitioners essentially reargue the arguments they made to Magistrate

 3   Judge Donohue, as well as arguments that Magistrate Judge Donohue thoroughly

 4   addressed in the Report and Recommendation that the parties did not initially raise, and

 5   the court independently rejects them for the same reasons as Magistrate Judge Donohue.

 6                                  IV.    CONCLUSION

 7          For the foregoing reasons, the court hereby ORDERS as follows:

 8          (1) The court ADOPTS the Report and Recommendation (Dkt. # 15) in its

 9   entirety;

10          (2) The court GRANTS Respondents’ motion to dismiss (Dkt. # 4);

11          (3) The court DENIES Petitioner’s habeas petition (Dkt. # 1);

12          (4) The court DENIES Petitioner’s motion to stay, (Dkt. # 1-13);

13          (5) The court VACATES the temporary stay of removal (Dkt. # 2);

14          (6) The court DISMISSES this action with prejudice; and

15          (7) The court DIRECTS the Clerk to send copies of this order to counsel for

16   Petitioner, counsel for Respondents, and Magistrate Judge Donohue.

17          Dated this 6th day of May, 2019.

18

19                                                   A
                                                     JAMES L. ROBART
20
                                                     United States District Judge
21

22


     ORDER - 3
